Citation Nr: 0600665	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a left ankle sprain, from 
March 2, 1980 to June 5, 2001.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a left ankle 
sprain, from June 6, 2001, forward.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected right wrist laceration with 
medial nerve involvement.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claims.  The 
RO in Boston, Massachusetts currently has jurisdiction over 
the case.

In September 2004, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  Prior to June 5, 2001, the veteran's left ankle 
disability was manifested by slight tenderness of the dorsum 
of the foot anterior to the lateral malleolus, with no 
limitation of motion or weakness.

2.  Currently, the veteran's left ankle disability is 
manifested by pain and mild limitation of motion.

3.  The veteran's right wrist laceration with medial nerve 
involvement is productive of moderate impairment.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
residuals of a left ankle sprain prior to June 5, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle sprain, from June 6, 2001, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2005).

3.  The criteria for an evaluation of 30 percent, and not 
higher, for a right wrist laceration with medial nerve 
involvement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2005.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was not provided adequate VCAA prior to the 
initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the notice 
letter was subsequently considered by the RO in the June 2005 
supplemental statement of the case.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent recent 
VA examination in May 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Factual background

In August 1980, the veteran was granted service connection 
for right wrist laceration with medial nerve involvement, for 
which a 10 percent rating was assigned, effective March 1980.  
In June 2001, the veteran submitted a claim for an increased 
rating and for service connection for residuals of a left 
ankle sprain.  In May 2002, the RO granted service connection 
for residuals of a left ankle sprain, for which a 
noncompensable rating was assigned effective from March 2, 
1980 to June 5, 200,1 and a 10 percent rating was assigned 
from June 6, 2001, forward.  The claim for an increased 
rating for right wrist laceration with medial nerve 
involvement was denied.  

The veteran underwent a VA examination in July 1980.  At that 
time he complained that his left ankle was a little swollen 
and had some weakness, mostly when he stood on it for any 
length of time.  He said that he used an ace bandage at 
times.  Physical examination showed a normal gait and full 
range of motion.  There was slight tenderness of the dorsum 
of the foot anterior to the lateral malleolus.  The examiner 
stated that the veteran had excellent muscle development.  No 
atrophy or muscle weakness was found.  The veteran was 
diagnosed as having residuals of a sprained left ankle.  X-
ray of the left ankle showed normal joint space and articular 
surfaces.  There were two to three bony fragments distal to 
the medial malleolus.

The veteran received post-service VA treatment.  In August 
2001, he complained of right wrist pain and numbness on the 
palmar side.  There was no appreciable muscle atrophy and 
motor strength was 5-/5.  Tinel's sign was positive.  There 
was diminished pinprick in the right middle finger.  The 
assessment was history of trauma to right wrist and carpal 
tunnel symptoms.  In September 2001, the veteran was 
diagnosed as having left ankle trauma with a progressive 
history of pain and instability.

In September 2001, the veteran was afforded another VA 
examination.  At that time, he complained of weakness, 
numbness, and aching of the wrist.   There was full range of 
motion of the hand and wrist.  However, there was numbness in 
the median nerve distribution, i.e., over the thumb side of 
the hand in the thumb, index, and middle part of the fourth 
fingers.  There was a scar over the volar wrist extending 
into the carpal tunnel, a 12 by 1/4 inch serpentine scar.  It 
was well healed and devoid of keloid formation or undue 
sensitivity.  The veteran was able to stand with 16 pounds in 
his hand and bend his wrist upward five times.  

With respect to the left ankle, the veteran complained of 
stiffness, pain, and weakness.   X-rays showed moderate 
arthritis with ectopic bone indicative or previous trauma.  
Physical examination showed that he could dorsiflex to 5 
degrees, plantar flex to 40 degrees, invert to 5 degrees, and 
evert to 10 degrees.  Pain was noted at the extremes of the 
motions.  The veteran was diagnosed as having left ankle 
strain with moderate arthritis.  

VA treatment records dated in January 2002 show that the 
veteran stated that since his in-service ankle injury, he had 
been able to return to normal activities, including 
participating in two marathons.  He complained of having 
occasional episodes of a sense of instability and occasional 
twisting episodes sometimes resulted in an ankle sprain.  X-
rays were taken and, compared with films from March 2001, 
showed a previous medial deltoid injury with ossification 
along the medial deltoid ligament.  No intra-articular loose 
bodies were noted and mild anterior and posterior tibiotalar 
spurring was observed.  The mortise and joint space appeared 
well preserved and no significant intra-articular 
degenerative changes or osteochondral defects were noted.  
Physical examination showed that the veteran tolerated 
symmetric range of motion in dorsiflexion, plantar flexion, 
inversion and eversion.  Stability testing showed 1+ anterior 
drawer of the right ankle, 2+ drawer of the left ankle and no 
generalized ligamentous laxity.  The veteran had some 
tenderness over the musculotendinous junction of the 
posterior tib tendon.  Strength testing showed intact 
dorsiflexion and plantar flexion, but weakened inversion at 
5-/5 and eversion at 4+/5 dynamically and statically.  The 
veteran was diagnosed as having chronic left ankle 
instability with weakness.  

VA treatment records dated in January 2002 also show that the 
veteran complained of persistent numbness in his right hand.  
He reported slight improvements in his pain, numbness and 
mild weakness.  He was wearing a splint.  The assessment was 
history of wrist pain and mild weakness.  Nerve conduction 
studies showed data consistent to a traumatic injury to the 
right median and ulnar nerves at the site of the veteran's 
scar.  Results were suggestive of a mild degree of entrapment 
of the right median nerve at the carpal tunnel, and of a mild 
degree of entrapment of the right ulnar nerve at the cubital 
tunnel.

In May 2002, the veteran complained of having instability and 
pain of the left ankle while doing heavy physical activity.  
Physical examination revealed no significant swelling and the 
range of motion with ankle dorsiflexion and plantar flexion 
was within normal limits.  The veteran's motor strength with 
inversion and eversion was 4+/5 and anterior tibialis and 
gastrocnemius was 5/5.  The veteran's ankle was stable to 
eversion and inversion and he had pain over the anterior 
talofibular ligament with forced inversion.  There was also 
tenderness to palpation over the anterior talofibular 
ligament.  The veteran's subtalar joint motion and forefoot 
motion was painless and there was no tenderness to palpation 
over his medial malleolus or deltoid ligament.  The veteran 
was diagnosed as having chronic left ankle sprain with mild 
instability.

In September 2002, the veteran complained of left ankle 
weakness and stated that there was no worsening of right hand 
symptoms or weakness.  Physical examination showed that the 
veteran had right hand atrophied thenar muscle, well healed 
incision line, decreased pin sensation in median nerve 
distribution.  The veteran's left ankle had normal range of 
motion and his gait was normal.  He was diagnosed as having a 
history of right wrist injury in 1977 and right carpel tunnel 
syndrome and chronic ankle pain and instability.

In October 2002, the veteran underwent a physical therapy 
examination.  He reported that he injured his left ankle in 
service and sprained it in May 2001.  He complained of 
generally having some pain and instability in the left ankle 
since his May 2001 sprain.  

The veteran also underwent a neurological examination for his 
right wrist in October 2002.  He reported having a throbbing 
sensation in his hand which lasted for hours and occurred 
intermittently at least twice a week.  The veteran also 
reported having decreased sensation in his hand and no 
feeling along the palmar aspect of his hand, which had been 
present since the accident.  He stated that the symptoms had 
been occurring more frequently and he sensed some weakness in 
his right hand.  Examination of the hand revealed mild 
atrophy of the right thenar muscle movement and diminished 
strength of intrinsic hand muscle movement along the median 
and ulnar nerves; otherwise, strength was intact throughout.  
The veteran was positive for Tinnel's sign in the right wrist 
and subluxation of the right ulnar nerve along the cubital 
tunnel.  The veteran also had diminished sensation along the 
median and ulnar nerve distribution.  

In December 2003, the veteran began receiving treatment for 
complaints of progressive pain in the left ankle with 
prolonged standing, especially in cold weather, and 
instability and mild persistent swelling.  He also complained 
of problems with the right wrist, including stiff, pain, 
locking and decreased grip strength of the right hand.  In 
October 2004, the veteran complained of some end of the day 
edema in the left lower extremity if he had been standing all 
day.  In addition, he complained of intermittent pain in his 
right wrist since he injured it.  He wore a wrist splint at 
night that helped with pain.  He was diagnosed as having a 
history of right wrist trauma status post surgical repair 
currently with mild median and cubital entrapment and status 
post left ankle trauma with progressive history of pain and 
instability.  

During his September 2004 personal hearing, the veteran 
stated that he suffers from ankle and wrist pain on a daily 
basis, which interferes with his job and ability to sleep.  
He also stated that as he is right handed, his right wrist 
disability makes the tasks of daily living more difficult and 
he is not able to use his hand for many things as he cannot 
feel what he is doing with it and he lacks grip strength.  In 
addition, he always has to wear a glove as he cannot stand 
exposure to cold.  Regarding his ankle, wearing the brace 
helps, but it does not prevent him twisting his ankle if he 
has to run.  He also complained of limitation of motion and 
instability.  He contended that both disabilities are more 
severe than currently evaluated and he should be granted an 
increased rating for both.  

In May 2005, the veteran was afforded a VA examination.  The 
veteran's claims file was reviewed.  At that time, he 
complained of increasing difficulty with his left ankle in 
recent years with limited ability to stand more than 20 
minutes.  He stated that he had swelling at the end of the 
day and his ankle would give out easily, which interfered 
with his job as a police officer.  He wore a front lacer 
ankle support.  The veteran also complained of increasing 
difficulty with the right hand and wrist.  He stated that he 
had weakness in his grip, especially with his right thumb.  
Physical examination showed that the left ankle appeared to 
be minimally swollen compared to the right ankle.  The 
veteran was unable to support his full weight on his left 
ankle as he was with this right.  Active dorsiflexion was to 
a neutral posture on the left and to 15 degrees on the right 
and plantar flexion was 50 degrees for both the left and 
right.  Testing inversion and eversion was difficult because 
of discomfort, but the examiner noted that there appeared to 
be laxity on varus inversion strain on the left ankle, which 
was carried out to 30 degrees, whereas he was only about to 
carry out the maneuver to 20 degrees on the right.  
Repetition of flexion and extension aggravated the left 
ankle; however, the range of motion was not affected.  The 
examiner concluded that there was a mild reduction in terms 
of dorsiflexion and plantar flexion of the left ankle and an 
increased amount of laxity on the lateral side permitting a 
10 to 15 degree further inversion, which is painful to the 
veteran.  X-rays showed post traumatic bony ossicles, but no 
significant element of degenerative arthritis.

Physical examination of the right wrist showed a curvilinear 
18 centimeter well-healed incision extending from the distal 
right forearm over the proximal volar crease and passing 
distally along the base of the thenar eminence into mid-palm.  
There was a 3 1/2 inch portion of the scar that was thickened 
and broadened in the region of the thenar eminence, with a 
width of approximately 5 millimeters at the widest point, 
which is consistent with a keloid scar formation.  There was 
diminished sensation and lack of two-point tactile 
sensibility over the volar aspect of the right thumb, to a 
lesser degree over the volar aspect of the right index 
finger.  He was capable of opposition of the thumb to the 
volar pad of his lesser fingers, but was not capable of 
maintaining opposition against the examiner's hand.  The 
veteran was able to dorsiflex to 60 degrees actively as well 
as passively; however, palmar flexion was painful and was 
limited to 40 degrees, as opposed to 60 degrees of the left 
wrist.  Ulnar and radial deviation of the left and right 
wrists were identical.  Tinnel sign was positive over the 
keloid portion of the volar scar. 

The veteran was diagnosed as having chronic ligamentous 
sprain, left ankle, with mild to moderate calcaneofibular 
ligamentous insufficiency; mild posttraumatic arthritis, with 
no evidence of significant joint space narrowing, left ankle; 
residuals of laceration median and ulnar nerve, right wrist, 
with limited sensitivity of the thumb and index finger of 
right dominant hand; and mild carpel tunnel syndrome, right 
wrist.  

III.  Residuals of a left ankle sprain, from March 2, 1980 to 
June 5, 2001

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected residuals of a left ankle 
sprain is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate limitation of motion.  A maximum 20 percent 
rating is assigned for marked limitation of motion.  Normal 
range of ankle motion is identified as dorsiflexion of 0 to 
20 degrees and plantar flexion of 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005).

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
residuals of a left ankle sprain is not warranted prior to 
June 6, 2001.  The medical evidence dated prior to June 2001 
does not show that the veteran had any limitation of motion 
of his left ankle.  The July 1980 VA examination stated that 
the veteran had a normal gait and full range of motion of the 
left ankle.  There was only some slight tenderness of the 
dorsum of the foot anterior to the lateral malleolus.  More 
importantly, the examiner stated that the veteran had 
excellent muscle development and no atrophy or muscle 
weakness.  There were no findings of arthritis on x-ray.  
There is no evidence of record showing that the veteran had 
any limitation of motion of the left ankle prior to June 
2001.  Therefore, a compensable rating prior to June 2001 is 
not warranted.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the Board has considered whether an increased evaluation is 
available for the veteran's left ankle under these 
provisions.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In July 1980, the veteran stated that his left ankle was a 
little swollen with some weakness, more so when he used it 
for any length of time.  On examination, despite slight 
swelling and tenderness, range of motion was full with 
excellent muscle development and no atrophy or weakness.  
Essentially no functional impairment was demonstrated.  
Accordingly, the Board finds an increased rating is not 
warranted upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 
the holding in Deluca.  

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable rating for the veteran's residuals of a left 
ankle sprain prior to June 6, 2001.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Residuals of a left ankle sprain, from June 6, 2001, 
forward

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met for residuals of a left ankle sprain, from June 6, 
2001, forward.  There is no objective evidence of marked 
limitation of motion of the left ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).  For example, at the most recent 
VA medical examination in May 2005 the examiner compared the 
right and left ankle and found active dorsiflexion to a 
neutral posture on the left and to 15 degrees on the right.  
Plantar flexion was to 50 degrees for both the left and 
right.  The Board finds that these range of motion findings 
do not characterize marked limitation of motion, nor has a 
medical professional ever characterized the veteran's 
limitation of motion as such.  Rather, the VA examiner in May 
2005 stated that the veteran had only mild reduction in terms 
of dorsiflexion and plantar flexion of the left ankle.

Moreover, as compensation is provided under this code for 
limitation of motion, a separate compensable rating for 
arthritis of the ankle, if present, under Diagnostic Codes 
5003, 5010 would not be warranted as the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice for the same symptoms.  38 C.F.R. § 4.14 (2005); see 
also Brady v. Brown, 4 Vet. App. 203 (1993).

The Board has considered the veteran's claim for an 
evaluation in excess of 10 percent under DeLuca, 8 Vet. App. 
202.  The veteran has indicated that he has increased pain on 
use.  Physical examination revealed an increased amount of 
laxity permitting 10 to 15 degrees further inversion, which 
was painful.  However, the VA examiner in the May 2005 
examination stated that repeated use increased discomfort, 
but did not affect the range of motion.  The Board notes that 
during the May 2005 VA examination, physical examination 
showed that the veteran was unable to support his weight on 
his left ankle and experienced instability.  These symptoms, 
however, are encompassed by the current 10 percent rating, 
assigned for a "moderate" disability.  Therefore, the Board 
finds an increased rating is not warranted upon consideration 
of 38 C.F.R. §§ 4.40, 4.45 and the holding in Deluca.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right ankle 
disability.  For example, there is no evidence of ankylosis 
ratable under Diagnostic Codes 5270 and 5272 .  Likewise, 
despite repeated imaging studies, the Board notes that there 
is no evidence of malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273; nonunion or malunion of 
the tibia or fibula, ratable under Code 5262; or of 
astragalectomy residuals, ratable under Diagnostic Code 5274.  
Thus, these provisions do not provide a basis for assigning a 
rating in excess of 10 percent.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting a rating in 
excess of 10 percent for residuals of a left ankle sprain, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Thus, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Right wrist laceration with medial nerve involvement

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right wrist laceration with 
medial nerve involvement is evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8515.  For diseases of the 
peripheral nerves, disability ratings are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2005).  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2005).

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2005).  Under Diagnostic Code 8515, a 10 
percent disability rating is warranted for the major upper 
extremity for mild incomplete paralysis of the median nerve, 
a 30 percent disability rating is warranted for the major 
upper extremity for moderate incomplete paralysis of the 
median nerve, a 50 percent disability rating is warranted for 
the major upper extremity for severe incomplete paralysis of 
the median nerve, and a 70 percent disability rating is 
warranted for the major upper extremity for complete 
paralysis of the median nerve.  Because the veteran is right-
hand dominant, his disorder is rated as impairment of the 
major upper extremity.  38 C.F.R. § 4.69 (2005).

The competent evidence of record in this case supports an 
assignment of a 30 percent evaluation for the veteran's 
service-connected right wrist laceration with medial nerve 
involvement.  For example, a neurological examination in 
October 2002 showed mild atrophy of the right thenar muscle 
and diminished strength of intrinsic hand muscle movement 
along the median and ulnar nerves and was positive for 
Tinnel's sign in the right wrist and subluxation of the right 
ulnar nerve.  The May 2005 VA examination showed diminished 
sensation and lack of two-point tactile sensibility over the 
volar aspect of the right thumb and to a lesser degree over 
the volar aspect of the right index finger.  In addition, the 
veteran was not capable of maintaining opposition with his 
thumb against the examiner's hand and had limitation of 
motion with pain.  The veteran stated during the May 2005 
examination that he had weakness in his grip, especially with 
his right thumb, and during the September 2004 personal 
hearing he stated that he was unable to use his right hand 
for a number of things, which interfered with his job and 
daily living.  These findings more nearly approximate 
moderate paralysis of the right wrist.  See 38 C.F.R. § 4.7 
(2005).  Accordingly, a 30 percent rating is warranted.  

While the evidence supports a 30 percent disability rating, 
the criteria for a 50 percent rating are not met.  A 50 
percent rating is characterized as severe.  The evidence of 
record does not support such a rating as the veteran is able 
to move his thumb and forefinger and still has some sensation 
them.  In addition, he was capable of opposition of the thumb 
to the volar pad of his lesser fingers.  Therefore, the 
preponderance of the evidence is against a rating higher than 
30 percent for the veteran's right wrist laceration with 
medial nerve involvement.  

Finally, the Board notes that the veteran's right wrist 
laceration also resulted in a scar.  Under the anti-
pyramiding provision of 38 C.F.R. § 4.14, the evaluation of 
the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  The Board finds that a 
rating of the scar itself would not violate the rule against 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, in this case the veteran's scar has been essentially 
asymptomatic, with no findings of tenderness.  The veteran 
has made no complaints that his scar is painful.  The 
clinical evidence of record is not consistent with a scar 
that is painful or unstable on examination.  The scar has 
been described as well healed.  Nor does it cover an area 
exceeding 6 square inches or 38 square centimeters.   It was 
most recently described as 18 centimeters long and 5 
millimeters at its widest point.  Thus, a preponderance of 
the evidence is against a separate, compensable rating for 
the scar alone.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (pre and post August 30, 2002).


ORDER

Entitlement to a compensable disability rating for service-
connected residuals of a left ankle sprain, from March 2, 
1980 to June 5, 2001, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a left ankle sprain, from 
June 6, 2001, forward, is denied.

Entitlement to a disability rating of 30 percent for service-
connected right wrist laceration with medial nerve 
involvement is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


